Citation Nr: 1422843	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-38 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected residuals of frostbite of the right hand for accrued benefits purposes based on substitution of the appellant. 

2. Entitlement to a rating in excess of 10 percent for service-connected residuals of frostbite of the left hand for accrued benefits purposes based on substitution of the appellant.

3. Entitlement to an effective date earlier than February 24, 2009, for the assignment of a 10 percent rating for service-connected residuals of frostbite of the right hand for accrued benefits purposes based on substitution of the appellant.

4. Entitlement to an effective date earlier than February 24, 2009, for the assignment of a 10 percent rating for service-connected residuals of frostbite of the left hand for accrued benefits purposes based on substitution of the appellant.
5. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lung disorder for accrued benefits purposes based on substitution of the appellant.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to March 1962. He died in December 2011. The appellant is his surviving spouse and the substitute-claimant in this appeal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. During the pendency of the appeal, after the Veteran's Notice of Disagreements in January 2010 and April 2010, and August 2010 Substantive Appeal were filed, he died. The Board issued a March 2012 dismissal of the claims perfected at the time of his death. 

Prior to October 10, 2008, the only recourse that would have been open to the appellant to continue the claims of the Veteran would have been to file a claim for accrued benefits under the provisions of 38 U.S.C.A. § 5121 (West 2002). In October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) became law. That Act created the new 38 U.S.C.A. § 5121A, which allows for substitution in the case of the death of a claimant who dies on or after October 10, 2008. VA has proposed to amend its regulations to clarify the rules and procedures regarding claims affected by 38 U.S.C.A. § 5121A. See 76 Fed. Reg. 8666 -74 (Feb. 15, 2011). 

In May 2014, the Milwaukee Pension Management Center recognized the appellant as the substitute-claimant in the Veteran's appeal. As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121.

The Board notes that the December 2009 rating decision determined that new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for a lung disorder had not been received. The Veteran filed a Notice of Disagreement (NOD), received by VA in January 2010. To date, it appears that a Statement of the Case (SOC) as to this issue has not been issued. Where a NOD has been filed with regard to a claim, and a SOC has not been issued, the appropriate Board action is to remand the issues for issuance of such SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran, in his February 24, 2009, statement, the informal claim giving rise to the present appeal, appears to have made a claim of entitlement to service connection for residuals of frostbite of the legs. There is no indication that the RO addressed such a claim. This additional claim has thus been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). Since the Board does not have jurisdiction over this claim, it is referred to the RO for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

In August 2010, the Veteran testified in a personal hearing before a Decision Review Officer (DRO) at the RO in Milwaukee, Wisconsin. A transcript of the hearing has been associated with the claims file. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically those documents regarding the appellant's substitution.

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lung disorder, addressed in the REMAND portion of the decision below, is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran did not appeal the July 1991 Board decision which denied compensable ratings for his service-connected residuals of frostbite of the right and left hands. 

2. The Veteran's claim of entitlement to compensable ratings for his service-connected residuals of frostbite of the right and left hands was received by VA on February 24, 2009. 

3. Entitlement to separate 10 percent ratings for service-connected residuals of frostbite of the right and left hands arose on September 14, 2009, when the evidence of record demonstrated that the Veteran's symptoms warranted such.

4. There is no evidence of any earlier unadjudicated formal or informal claim or factually ascertainable evidence demonstrating entitlement to separate 10 percent ratings for the Veteran's service-connected residuals of frostbite of the right and left hands dated prior to February 24, 2009.

5. During the entire appellate period, the Veteran's service-connected residuals of frostbite of the right and left hands include, at worst, arthralgia or other pain, numbness, skin color changes, and nail abnormalities.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than February 24, 2009, for the assignment of a 10 percent rating for service-connected residuals of frostbite of the right hand have not been met. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.1(p), 3.115, 3.400 (2013).

2. The criteria for an effective date earlier than February 24, 2009, for the assignment of a 10 percent rating for service-connected residuals of frostbite of the left hand have not been met. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2013).

3. The criteria for a rating of 20 percent, and no more, for service-connected residuals of frostbite of the right hand have been met during the entire appellate period. 38 U.S.C.A. §§ 1155, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.321, 3.400(o)(2), 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.41, 4.110, Diagnostic Code (DC) 7122 (2013).

4. The criteria for a rating of 20 percent, and no more, for service-connected residuals of frostbite of the left hand have been met during the entire appellate period. 38 U.S.C.A. §§ 1155, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.321, 3.400(o)(2), 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.41, 4.110, DC 7122 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Before addressing the appellant's claims on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)); 38 C.F.R. § 3.159 (2013). The notification obligation in this case was met by way of a March 2009 letter from the RO to the Veteran, prior to the initial adjudication of his claims in December 2009. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims of entitlement to earlier effective dates for the assignment of separate 10 percent ratings for his residuals of frostbite of the right and left hands are downstream issues from the grants of compensable ratings in the rating decision on appeal. Grantham v. Brown, 114 F.3d 1156 (1997). VA's General Counsel has held that no Veterans Claims Assistance Act of 2000 (VCAA) notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Therefore, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO provided assistance to the Veteran by seeking all relevant treatment records, affording him a DRO hearing, and scheduling him for three VA examinations, dated in September 2009, June 2010, and March 2011. The Board notes that the Veteran, in April 2011, reported that he was scheduled for a private X-ray examination. The RO, in a June 2011 letter, asked the Veteran to submit record of such or authorize VA to assist him in obtaining the records. The Veteran did not respond. The Board finds that the September 2009 and June 2010 VA examination reports are adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). As will be discussed below, the Board finds that the March 2011 VA examination report, which represents negative evidence in the present appeal, is an anomaly. 

The Veteran, (or the appellant), have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran or appellant in the adjudication of this appeal. Thus, the Board finds that VA has fully satisfied the duty to assist and the appellant will not be prejudiced as a result of the Board proceeding to the merits of these claims.

Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id. It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor. 38 C.F.R. § 4.3. If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14. A veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. However, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different codes. Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R.      § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. The Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to 38 C.F.R. § 4.110, DC 7122, a December 2009 rating decision granted separate 10 percent ratings for the Veteran's residuals of frostbite of the right and left hands. The issues on appeal arise from a claim for an increased rating received on February 24, 2009. Thus, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, February 24, 2008, until VA makes a final decision on the claim. See Hart, supra; 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under DC 7122, contemplating cold injury residuals, a 10 percent rating requires arthralgia or other pain, numbness, or cold sensitivity in affected parts. A 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in affected parts. A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 38 C.F.R. § 4.110, DC 7122.

A note to DC 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes. Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under DC 7122. Id. A second note provides that each affected part is to be evaluated separately. Id.

On VA examination in September 2009, the Veteran reported progressively worse symptoms, without present treatment. He reported that he self-treated his condition with over-the-counter pain medication and lived it with it for many years. He complained of aching and pain, with sensitivity to cold, bilaterally with symptoms worse in the left hand and when washing both hands in cold water. The Veteran noted that he was right-handed. He described that in the summer, his condition was stable, with intermittent aching and stiffness and soreness of the hands with pain rated as a 4 on a ten-point pain scale. He reported that in cold and damp weather, his symptoms worsened. He noted that his tolerance to cold weather was five minutes, with his hands turning from white to blue, and that it took 15 minutes for his hands to return to a normal color once he came in from the cold, with pain increased to 10, rated on a ten-point pain scale, lasting for an hour before gradually decreasing. He complained that if he touched a metal object in the cold, he experienced immediate increased pain and sensitivity. He complained that such caused him numbness and burning such that he was unable to fully use his fingers and hand and felt a lack of strength and control. The Veteran reported that he worked part-time, driving cars, and that he had to take time off in the winter due to his condition. He reported that he completed basic household activities, and complained of increasing aching and soreness. 

Physical examination in September 2009 revealed that the Veteran presented with intact skin, of normal color and temperature, and fingernails that were intact, without deformity. There was no joint deformity, neoplasm, edema, or erythema, bilaterally. There was no localized tenderness to palpation, except at the first metacarpal joint of the right hand. The Veteran was able to demonstrate a grip position, and able to demonstrate holding a pencil with the right hand. He was able to approximate his thumb to all fingers and fingertips, and fingertips to his palm of his right hand. Strength was 4+/5, and sensation was intact, bilaterally. X-ray examination of both hands was silent for significant osseous abnormalities. The Veteran was diagnosed with frostbite injury, bilateral hands, with cold sensitivity with paresthesias, joint pain without arthritis, and Raynaud's phenomenon.

On VA examination in June 2010, the Veteran complained of intermittent mild aching and stiffness in both hands during the summer months. He reiterated his symptoms in cold weather in the same fashion as he did on VA examination in September 2009. He denied changes since the last VA examination; however, he reported that he was advised to undergo another examination to report his wintertime fingernail changes. He reported that during the winter months, when he experienced his worst symptoms, his fingernails became very dry and cracked and he used clear nail polish to prevent severe cracking. He reported that sometimes his cracking and splitting became severe, despite his efforts to curtail such. He denied complete loss of fingernail. He denied interference or the need for assistance with his activities of daily living. He reported that he worked part-time, as a driver, but not during the winter season. 

Physical examination revealed that the Veteran presented, bilaterally, with hands of a normal appearance without anatomical abnormalities. There was no tenderness to palpation, swelling, erythema, or heat. There was good dexterity, with each thumb touching the median transverse fold without difficulty. Reflexes were normal and symmetrical, and sensation was intact. Skin was normal, without evidence of cyanosis, erythema, or pallor. There was no dry scaling, pustules, vesicles, ulcerations, exfoliation, crusting, weeping, scarring, or disfigurement. The fingernails appeared normal, without thickening, cracking, splitting, or subungual debris. Repeat X-ray examination was not warranted. The Veteran was diagnosed with cold injury of both hands, with cold sensitivity and mild painful motion without arthritis, unchanged since his last examination. 

During his August 2010 DRO hearing, the Veteran reported his symptoms, including his symptoms that worsened during the cold, in the same fashion as he did on VA examination in September 2009. He noted that he lost approximately one nail each year, and the splitting was worse in the winter months. He reported that for six months of each year, he had a very hard time with his hands, without relief from wearing gloves in the cold weather. He reported that it took 35-40 minutes for him to use his hands after they became cold in colder weather, and that such hurt and felt sore. He reported occasional cramping, and asserted that he sometimes had to stretch his fingers out. He asserted that his hands were still sore four or five hours after coming indoors from the cold. 

On VA examination in March 2011, the Veteran reported his symptoms, including his symptoms that worsened during the cold, in the same fashion as he did on VA examination in September 2009. The Veteran reported that he quit his job as a driver due to his problems with his hands. He complained of cracked fingernails in the winter. On physical examination, he presented, bilaterally, without swelling or inflammation, with intact skin. There was no discoloration and vascularity was normal. Motor, sensation, and strength were normal. The Veteran was diagnosed with normal examination of the right and left hands, with completely resolved frostbite residuals. 

In an April 2011 statement, the Veteran reported that his hands were worse, and that he planned to undergo private X-ray examination. He asserted that his disability caused his wife many problems, and that it was hard to demonstrate his hand pain. 

The Board finds, based on the forgoing, that the Veteran is entitled to separate 20 percent ratings, and no more, during the entire appellate period, for his residuals of frostbite of the right and left hands. There is evidence of arthralgia or other pain, numbness or cold sensitivity plus nail abnormalities and color changes, as is contemplated by DC 7122 for a 20 percent rating. 38 C.F.R. § 4.110, DC 7122. While there was no clinical evidence of nail abnormalities, the Veteran reported such in as early as August 2010, during his DRO hearing. Also, while there is no clinical evidence of color changes, the Veteran reported such in as early as September 2009, during his first VA examination. The Board finds that the Veteran is competent to report that his fingernails crack and split and that his hands change color; and there is no evidence that he is not credible in this regard. Layno, 6 Vet. App. 465, at 470.

However, there is no evidence of the above symptoms, arthralgia or other pain, numbness or cold sensitivity plus nail abnormalities and color changes, as well as tissue loss, locally impaired sensation, hyperhidrosis, or X-ray examination abnormalities, such that the maximum 30 percent rating is warranted under DC 7122 at any time during the appellate period. Id. 

The Board acknowledges that during the warmer months, or half of each calendar year, the Veteran's symptoms did not include nail abnormalities or color changes. It is significant that he was only examined by VA in September, June, and March. In any event, the Board does not endorse an impractical rating assignment that would provide separate 10 percent ratings during the warmer months and separate 20 percent ratings during the colder months. Resolving all doubt in favor of the Veteran, the Board thus finds that his entire disability picture warrants separate 20 percent ratings and no more, during the entire appellate period, for his residuals of frostbite of the right and left hands. 38 C.F.R. § 4.7.

The Board also acknowledges that the VA examiner who conducted the March 2011 VA examination found the Veteran to be without any demonstrable residuals of frostbite of the right and left hands. It is clear that the examiner did not consider the Veteran's lay statements as to his symptoms of pain and numbness and wintertime color changes and nail abnormalities. The Board cannot conceive of a scenario wherein the Veteran's disability, a disability he has had since service in the early 1960's, completely resolved. The Board thus considers the March 2011 VA examination report to be an anomaly and has not included such in the analysis required to assess the severity of the Veteran's residuals of frostbite of the right and left hands.

Further, the Board acknowledges that medical evidence has been presented showing Raynaud's phenomenon of the bilateral hands, specifically, at the time of the September 2009 VA examination. However, the Board finds that separate ratings based on Raynaud's phenomenon are not warranted because the current 20 percent ratings are predicated on those symptoms associated with Raynaud's phenomenon. See 38 C.F.R. § 4.104, DC 7122, Note (1) (Raynaud's syndrome is separately ratable unless it is used to support an evaluation under DC 7122). VA regulations specifically prohibit an evaluation of the same disability under various diagnoses, a practice known as "pyramiding." 38 C.F.R. § 4.14. In this case, the limitations brought about by the Veteran's Raynaud's syndrome are overlapping and are reflective in the symptomatology of his cold injury-namely the loss of sensory function, pain, and color changes. Therefore, the symptomatology reflected in the Veteran's residuals of frostbite of the right and left hands are contemplated throughout all relevant codes and would be in effect, pyramiding, if the Veteran was rated separately under all codes. He would then be rated twice or more for the same symptomatology; and this would over compensate his service-connected disability for his actual impairment of earning capacity. Esteban, 6 Vet. App. 259.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. To determine whether a veteran is entitled to an extraschedular rating, the Board must first consider whether the established schedular criteria are adequate to describe the severity and symptoms of the claimant's disability; and if not, whether the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, or whether the award of an extraschedular disability rating is in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's residuals of frostbite of the right and left hands. There is no doubt that the Veteran experienced pain and numbness in all months and such pain and numbness, with color changes and nail splitting or cracking in the winter months. He had not described or shown symptoms beyond such or symptoms not considered by the rating criteria. The rating criteria are therefore adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted. 38 C.F.R.     § 3.321; Thun, 572 F.3d 1366. 

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record. A TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record by evidence of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Board finds that a claim for a TDIU due to the Veteran's residuals of frostbite of the right and left hands is not raised by the record. Specifically, at the time of the Veteran's September 2009 and June 2010 VA examinations, he was working part-time as a driver. He asserted that he didn't work during the winter months due to his hand disability. At the time of his March 2011 VA examination, he reported that he had quit his job driving cars due to his hand disability. In this regard, the Board specifically notes that winter outdoor temperatures exacerbated the Veteran's symptoms and caused him to miss work, decide to work seasonally, and then quit work all together. There is no evidence that the Veteran was unable to work in an indoor setting. In essence, the Veteran had not asserted that he was unemployable, or that he was unable to do any other job. Thus, there is no evidence of unemployability and the Board finds that no further consideration of a TDIU is warranted.

In sum, with the resolution of all reasonable doubt in the Veteran's favor, the Board finds that separate 20 percent ratings, and no more, for his residuals of frostbite of the right and left hands are warranted for accrued benefits purposes based on substitution of the appellant during the entire appellate period. 38 U.S.C.A.              § 5107(b); Gilbert, 1 Vet. App. 49.

Earlier Effective Dates 

Service connection for residuals of frostbite of the right and left hands was granted by a September 1963 rating decision. Such was continued by rating decisions issued in January 1988, June 1989, and February 1991. Finally, a Board decision, in July 1991, denied compensable ratings for the Veteran's residuals of frostbite of the right and left hands.

The Veteran filed an informal claim of entitlement to compensable ratings for his residuals of frostbite of the right and left hands on February 24, 2009, followed by a formal claim on March 9, 2009. On September 14, 2009, the Veteran was afforded a VA examination to assess the severity of the claimed disability. By the December 2009 decision on appeal, the RO assigned separate 10 percent ratings to the Veteran's residuals of frostbite of the right and left hands, effective February 24, 2009. In his April 2010 NOD, the Veteran asserted entitlement to earlier effective dates for such assignments. 

The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A.           § 5107(b); 38 C.F.R. § 3.400. 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999). 

In the present appeal, there is no evidence of a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit prior to February 24, 2009. Review of the claims file indicates that the records immediately preceding the Veteran's February 24, 2009, informal claim, in chronological order, are dated in February 1996 and regard an unrelated claim. The Veteran, in his February 24, 2009, informal claim, asserted that he had applied for disability more than 10 years prior and had not received any answers from VA. It is possible that the Veteran simply recalled his prior attempts to obtain compensable ratings for his residuals of frostbite of the right and left hands, and as such were rated as noncompensably disabling he did not receive a financial benefit from VA. As noted, however, there is no evidence of a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit prior to February 24, 2009. Thus, February 24, 2009, is the date of the Veteran's claim in the present appeal. 

On VA examination on September 14, 2009, the examiner noted the Veteran's complaints and findings of intolerance to cold, numbness, and blueness, bilaterally; and tenderness to palpation of the first metacarpal joint of the right hand. Evidence of symptoms warranting separate 10 percent ratings for residuals of frostbite of the right and left hands was thus of record on September 14, 2009. Therefore, September 14, 2009, is the date entitlement arose in the present appeal. 

As discussed above, the date entitlement arose is September 14, 2009, and the date of the claim is February 24, 2009. The later of the two dates, September 14, 2009, and February 24, 2009, is September 14, 2009; the appropriate effective dates for the assignment of separate 10 percent ratings to the Veteran's residuals of frostbite of the right and left hands. 38 C.F.R. § 3.400. However, the RO provided the Veteran the benefit of earlier effective dates, February 24, 2009, for each 10 percent rating, and the Board will not disturb such. 

As the Veteran did not file a formal or informal application asserting entitlement to compensable ratings for his residuals of frostbite of the right and left hands prior to February 24, 2009, VA is precluded, as a matter of law, from granting effective dates for the assignment of separate 10 percent ratings for such for accrued benefits purposes based on substitution of the appellant, prior to that date.

Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective dates provided by law. The benefit-of-the-doubt standard of proof does not apply, and the claims are denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

An effective date earlier than February 24, 2009, for the assignment of a 10 percent rating for service-connected residuals of frostbite of the right hand for accrued benefits purposes based on substitution of the appellant is denied.

An effective date earlier than February 24, 2009, for the assignment of a 10 percent rating for service-connected residuals of frostbite of the left hand for accrued benefits purposes based on substitution of the appellant is denied.

A rating of 20 percent, and no more, for service-connected residuals of frostbite of the right hand, is granted for accrued benefits purposes based on substitution of the appellant during the entire appellate period, subject to the laws and regulations governing monetary benefits. 

A rating of 20 percent, and no more, for service-connected residuals of frostbite of the left hand, is granted for accrued benefits purposes based on substitution of the appellant during the entire appellate period, subject to the laws and regulations governing monetary benefits. 


REMAND

As was discussed previously, following the RO's December 2009 decision that new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for a lung disorder had not been received, the Veteran submitted a January 2010 NOD. On this January 2010 NOD, there is a hand-written note, presumably made by the RO, indicating "Appeal - NOD for lung."

The RO, in a November 2010 letter to the Veteran, informed him that they noted that one of his statements discussed a lung disorder. The RO informed the Veteran that there was no pending claim of entitlement to service connection for a lung disorder and directed him to file such if he so desired. It thus appears that the RO did not acknowledge the Veteran's January 2010 NOD as to his claim of entitlement to service connection for a lung disorder. In any event, no SOC on this issue has been issued and on remand, the RO should provide the appellant with such. Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

Issue the appellant a SOC with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lung disorder for accrued benefits purposes based on substitution of the appellant. The appellant should be advised of the need to file a Substantive Appeal following the issuance of the SOC if she wishes to complete an appeal as to this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


